Robinson, J.
(concurring). This is an action against fourteen defendants. The complaint charges that as a copartnership or voluntary association for the construction and operation of a local telephone, the defendants negligently strung a telephone wire across the track of the Soo Railway Company. That as a brakeman in the employ of said company, the plaintiff, while on the top of a moving freight train, was knocked down, severely bruised, and injured by contact with such wire. The jury found a verdict against all of the defendants for the moderate sum of $300. Twelve of the defendants appeal from the verdict and judgment and from an order denying a motion for judgment notwithstanding the verdict. There is no claim that the verdict is excessive.
No appeal is taken by the two Andersons, who laid the wire across the railroad track, and the appellants claim that in laying the wire the Andersons acted without any authority and as mere trespassers.
Defendants are farmers living a short distance southeast of Bismarck. During the year 1916 they decided to construct and operate a farmers’ telephone line. A written agreement was signed by all the *24parties. Each member agreed to do part of the work and to pay part of the expense and to share in the profits and advantages of the telephone liné. Each agreed to share in the profits and losses. Without incorporating they signed an agreement in the form of articles of incorporation, declaring that their company should be known as the Stew-artsdale Rural Telephone Company, and have a president, vice president, treasurer, secretary, and a board of five directors to be regularly elected by a .majority of the stockholders. The written agreement signed by the defendants clearly shows they contemplated and agreed as partners to do a telephone business and to do it in the name and in the manner of a corporation.
A partnership is the association of two or more persons for the purpose of carrying on business together and dividing the profits. Comp. Laws, § 6386.
An agreement to divide the profits of a transaction implies an agreement for a corresponding division of losses. Comp. Laws, § 6392.
Every general partner is the agent for the partnership in the transaction of its business and has authority to do whatever is necessary to carry on such business in the ordinary manner. Comp. Laws, § 6402.
As the construction of a telephone line was one of the primary objects of the partnership, it follows that in such construction each partner was a general agent of all the others and all are liable to third parties for a loss resulting from the negligent and improper construction of its line. Such liability was not in any manner changed or obviated by any agreement between the parties. Hence, there is no reason for considering any evidence of arrangements between the partners in regard to the construction of the line or the special authority of any partner. It in no manner affects the rights of the plaintiff to recover for the injury sustained. So far as his rights are concerned, each member of the company was an officer and a general agent of the partnership.
Every general partner is liable to third persons for all the obligations of the partnership jointly with his copartners. Comp. Laws, §' 6410.
Judgment affirmed.